Citation Nr: 1036138	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is 
not shown to have been present in service, or for many years 
thereafter, nor is it shown to be the result of any incident 
therein.

2.  The Veteran's current tinnitus is not shown to have been 
present in service, or for many years thereafter, nor is it shown 
to be the result of any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active military service, and sensorineural hearing 
loss disability cannot be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's July 2007 letter to the Veteran advised him of the 
foregoing elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
With respect to the Dingess requirements, the RO's July 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  Accordingly, the RO's July 2007 
letter effectively satisfied the remaining notice requirements 
with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained 
a VA medical opinion concerning the etiology of the Veteran's 
current bilateral hearing loss disability and tinnitus.  The 
January 2008 VA medical opinion was based upon examination of the 
Veteran and a review of his claims file, including his service 
treatment records.  In addition, the VA examiner provided a 
rationale for the opinion provided.  Accordingly, the Board 
concludes that the January 2008 VA medical opinion is adequate 
for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Finally, there is no sign 
in the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veteran is seeking service connection for bilateral hearing 
loss disability and tinnitus.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss disability, will be presumed if they are manifest to 
a compensable degree within the first year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that "the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence."  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Historically, the Veteran served on active duty in the Army from 
May 1944 to April 1946.  A separation qualification record listed 
aerial gunner as his military occupational specialty for a twelve 
month period during his military service.

The Veteran's October 1943 pre-enlistment examination noted that 
his ears were normal.  It also listed the Veteran's hearing 
acuity as 20/20, bilaterally, on low conversational voice 
testing.  His May 1944 entrance examination noted that his ears 
were normal.  The report also recorded hearing acuity of 15/15, 
bilaterally.  However, the method of testing used was not listed.  
The Veteran's service treatment records were silent as to any 
complaints of or treatment for hearing loss or tinnitus.  An 
April 1946 separation examination found his ears to be normal.  
An audiological evaluation at that time revealed hearing acuity 
of 15/15, bilaterally, on whispered voice testing.

In January 1948, the Veteran filed a claim seeking service 
connection for a stomach disorder.  No reference was made to 
hearing loss or tinnitus on the application form.  

In June 2007, the Veteran filed his present claim seeking service 
connection for hearing loss disability and tinnitus.  

In December 2007, a VA audiological examination was conducted.  
At the examination, the Veteran reported having difficulty 
understanding in noise and groups of people, and that he "first 
noticed his hearing loss in the early 1990's (civilian 
recreational shotgun blasts)."  The report noted that the 
Veteran has a history of unprotected hazardous military noise.  
It also noted that there has been no significant civilian noise 
exposure beyond his mentioned civilian recreational shotgun 
blasts.  As for his tinnitus, the Veteran reported having 
moderate, bilateral, constant tinnitus, "that he attributes, 
along with his hearing loss, to exposure to hazardous CIVILIAN 
noise (recreational shotgun blasts).  It is an annoyance for 
him." (emphasis in original examination report.)  An 
audiological examination was then conducted and revealed findings 
of bilateral hearing loss disability in accordance with 38 C.F.R. 
3.385 (2009).  The report concluded with diagnoses of moderately-
severe to severe, sensorineural hearing loss disability in both 
ears.  

A January 2008 addendum to the December 2007 VA audiological 
examination noted that the VA examiner had reviewed the Veteran's 
claims file.  The VA examiner opined that it was less likely than 
not that the Veteran's current hearing loss disability or 
tinnitus was related to his military service.  In support of this 
opinion, the VA examiner noted that it is likely that if the 
Veteran had his current hearing loss disability during military 
service it would have been noticed and treatment sought and 
documented.  The VA examiner also noted that the Veteran did not 
claim any difficulties from his hearing loss or tinnitus when he 
filed a claim seeking service connection for another condition 
shortly after service.  Finally, the VA examiner noted that the 
Veteran indicated that his hearing loss and tinnitus began in the 
early 1990's due to civilian shotgun blasts, and that this 
indicates there were no concerns regarding hearing loss and 
tinnitus upon discharge.

On his February 2008 Notice of Disagreement, the Veteran 
attributed his current hearing loss and tinnitus to the 
performance of his inservice duties as a tail gunner and ball 
turret operator.  He further alleged that he reported his 
"hearing loss to Sick Call but nothing was done." 

A November 2008 private audiological evaluation report noted 
findings of bilateral hearing loss.

A.  Hearing Loss Disability

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  The Veteran's December 2007 
VA audiological examination revealed audiometric findings 
reflective of a current bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385. 

Based upon a longitudinal review of the record, the Board 
concludes that service connection is not warranted for bilateral 
hearing loss disability.  The Veteran's service treatment records 
are negative for any complaint or diagnosis of bilateral hearing 
loss disability.  Impaired hearing for VA purposes was not shown 
at any point during the Veteran's military service.  See 
38 C.F.R. § 3.385.  Thereafter, a complaint or diagnosis of 
bilateral hearing loss disability was not shown until 2007, over 
60 years after the Veteran's discharge from military service.  
This period without any complaints or treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, it 
is only after he filed his claim seeking compensation for hearing 
loss disability that any evidence of hearing loss appears. 

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., exposure to loud noise service, and 
reporting to sick call.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  A lay person is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses (such as noise 
exposure and hearing problems inservice), he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr. 

In this case, while the Board accepts the Veteran's contentions 
concerning his in-service noise exposure and his reports of 
difficulty hearing, these statements are not competent evidence 
to establish a diagnosis or etiology of a current hearing loss 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  That is, the evidence does not show that the Veteran has 
the medical training and expertise necessary to render 
etiological opinions in instances or circumstances that are 
beyond the knowledge of a lay person.  Moreover, the Board finds 
the January 2008 VA medical opinion addressed below to be more 
probative than the Veteran's lay assertions since the issue 
addressed herein does not involve a simple medical assessment, 
but rather requires a complex medical assessment.  See Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The January 2008 VA opinion was rendered following a complete 
review of the Veteran's history, including consideration of both 
subjective and objective evidence of record.  In addition to the 
Veteran's own statements concerning his inservice hearing loss, 
the VA examiner reviewed and considered the Veteran's service 
treatment records, including inservice audiology examinations 
conducted pursuant to his entrance and separation examinations.  
In this case, it is not possible to document a threshold shift as 
the separation examination was the only inservice audiological 
evaluation during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  The VA examiner, after reviewing all of the evidence of 
record, opined that it was less likely as not that the Veteran's 
current hearing loss disability and tinnitus were related to his 
military service.  In support of this opinion, the VA examiner 
noted that it is likely that if he had his current hearing loss 
disability during military service it would have been noticed and 
treatment sought and documented.  The VA examiner also noted that 
the Veteran did not claim any difficulties from his hearing loss 
or tinnitus when he filed a claim seeking service connection for 
another condition shortly after service.  The VA examiner further 
noted that the Veteran reported at the examination that his 
hearing loss and tinnitus began in the early 1990's due to 
civilian shotgun blasts, and that this indicates there were no 
concerns regarding the hearing loss and tinnitus upon discharge.

To the extent that the Veteran contends that service connection 
is warranted based on a continuity of symptomatology since 
service, the Board finds that his contentions are not supported 
by the evidence and not credible.  As shown above, his service 
medical records are devoid of any complaint or diagnosis of a 
hearing loss disability and there is a lack of a diagnosis of 
this disability for 60 years after service.  Furthermore, the 
Veteran's contention that he has had hearing loss since service 
directly contradicts what he reported during the December 2007 VA 
audiological examination when he reported a history of hearing 
problems following recreational noise exposure decades after 
service.  Thus, the Board finds that the Veteran's assertion that 
he has hearing loss disability since service is outweighed by the 
competent opinion reached by the VA examiner in the January 2008 
addendum.  The examiner specifically considered the Veteran's 
history of inservice noise exposure during the examination.  

Accordingly, service connection for bilateral hearing loss 
disability is not warranted as the most probative evidence shows 
that there is no etiological connection between current bilateral 
hearing loss disability and complaints of noise exposure during 
service.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss disability, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Tinnitus

After reviewing the evidence of record, the Board concludes that 
service connection is not warranted for tinnitus.

The Veteran's service treatment records are completely silent as 
to any complaints of or treatment for tinnitus.  Thereafter, the 
first post service evidence of record noting any complaints of 
tinnitus is in 2007, over 60 years after his discharge from the 
service.  This period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and it 
weighs heavily against the claim herein.  See Mense, 1 Vet. App. 
at 356.  

Although tinnitus is capable of lay observation, the Board finds 
that this extended period, 60 years, without a single complaint 
or incident of treatment for tinnitus having been shown, as well 
as the absence of any tinnitus complaints in his separation 
examination and his initial compensation claim filed in January 
1948, must also be considered.  Id., see also Charles v. 
Principi, 16 Vet. App. 360, 374-75 (2002).  Only in a connection 
with a compensation claim filed more than six decades following 
service is the Veteran shown to have an alleged ongoing tinnitus 
disability. 

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, the 
Veteran's contentions that any current tinnitus is related to his 
military service, as a layman, cannot be considered competent 
evidence on medical causation and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As noted 
above, the Veteran is not competent to provide opinions regarding 
medical etiology.  

To the extent that the Veteran contends that service connection 
is warranted based on a continuity of symptomatology since 
service, the Board finds that his contentions are not credible 
and not supported by the evidence.  As shown above, his service 
treatment records are devoid of any complaint or diagnosis of 
tinnitus and there is a lack of a diagnosis of this disability 
for decades after service.  Furthermore, the Veteran's 
contentions contradict what he reported during his December 2007 
VA audiological examination.  Finally, the Veteran's contentions 
regarding tinnitus are outweighed by the competent opinion 
reached by the VA examiner in the January 2008 addendum.  The 
examiner specifically considered the Veteran's history of 
inservice noise exposure and tinnitus since service in rendering 
the medical opinion.  Despite this history, the examiner 
concluded that there was no etiologically link between the 
Veteran's current tinnitus and service.    

In addition, the VA examiner in January 2008 specifically opined 
that it was less likely than not that the Veteran's tinnitus was 
related to his military service.  As this opinion was provided by 
a physician, after full review of the record and examination of 
the Veteran, the Board finds it to be the most probative evidence 
in this matter.

Accordingly, service connection for tinnitus is not warranted as 
the most probative evidence shows that there is no etiological 
connection between current tinnitus and his military service.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for service connection for 
tinnitus, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


